Bell, J.
1. Where a tenant, upon an unwarranted demand by his landlord for a surrender of the premises, stated that lie intended to hold possession but would pay the rent as it became due, and the landlord replied that “he did not want the rent, but wanted possession and was going to have” it, the landlord could not maintain a proceeding to evict the tenant for nonpayment of rent, without first in some way indicating his change to a willingness to accept the rent if tendered. In the meantime the tenant was authorized to take the landlord at his word, and his failure to pay or tender the rent as it accrued did not place him in default. Ansley v. Hightower, 120 Ga. 719 (4) (48 S. E. 197); Arnold v. Empire &c. Life Insurance Co., 3 Ga. App. 685 (5) (60 S. E. 470); Blount v. Lynch, 24 Ga. App. 217 (2) (100 S. E. 644); Mahoney v. McKenzie, 27 Ga. App. 245 (2) (107 S. E. 775).
2. Applying the above rulings to the undisputed evidence in this case, the verdict found for the defendant was demanded as a matter of law, and none of the alleged errors complained of in the motion for a new trial could have changed the result.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.